           Case 3:19-cv-00528-JWD-EWD                    Document 7          10/21/19 Page 1 of 3




                                 UNITED STATES DISTRICT COURT

                                  MIDDLE DISTRICT OF LOUISIANA


 SHAWN COOPER                                                                    CIVIL ACTION

 VERSUS
                                                                                 NO. 19-528-JWD-EWD
 TREVOR WILSON, ET AL.
                                                     ORDER

         The deadlines established below are based on the parties’ submissions and are final

 deadlines. In accordance with Federal Rule of Civil Procedure 16(b), the following deadlines are

 established:

         1.       The deadline to join other parties or to file a motion for leave to amend the pleadings
                  is January 31, 2020.1

         2.       Discovery must be completed as follows:

                  a.       Exchanging initial disclosures required by F.R.C.P. 26(a)(1): October 31,
                           2019

                  b.       Filing all discovery motions and completing all discovery except experts:
                           May 29, 2020

                  NOTE: Any motions filed regarding discovery must be accompanied by a
                  certificate of counsel for the moving party, stating that counsel have conferred in
                  person or by telephone for purposes of amicably resolving the issues and stating
                  why they are unable to agree or stating that opposing counsel has refused to so
                  confer after reasonable notice.

                  c.       Disclosure of identities and resumés of experts:
                           Plaintiff(s):          June 30, 2020
                           Defendant(s):          July 31, 2020


 1
   Amendments sought after this deadline may be permitted in accordance with the good cause standard of Rule 16 of
 the Federal Rules of Civil Procedure. Any proposed amended pleading shall be comprehensive and include all relevant
 allegations as revised, supplemented or amended such that it will become the operative pleading without reference to
 any other document in the record. Any amendment sought under Fed.R.Civ.P. 15(a)(2) requires leave of court whether
 or not the opposing party consents even if filed before this deadline, however the movant shall advise whether the
 opposing party consents. See LR 7(e).




JURY
          Case 3:19-cv-00528-JWD-EWD                       Document 7          10/21/19 Page 2 of 3




                  d.       Expert reports must be submitted to opposing parties as follows:
                           Plaintiff(s):         June 30, 2020
                           Defendant(s):         July 31, 2020

                  e.       Discovery from experts must be completed by August 31, 2020.

         3.       Deadline to file dispositive motions and Daubert motions: September 30, 2020

         4.       Deadline to file pre-trial order: January 20, 20212

                  Prior to the filing of the pretrial order, the parties will exchange or make available
                  for inspection all exhibits which the parties will or may introduce at trial.

         5.       Deadline to file motions in limine: February 17, 2021. Responses to motions in
                  limine shall be filed within the time period provided by the local rules.

         6.       Deadline to file an affidavit of settlement efforts: March 3, 2021

         7.       Pre-trial conference date: February 4, 2021 at 1:30 p.m. in the chambers of the
                  Honorable John W. deGravelles.

         8.       Deadline to submit joint jury instructions, voir dire, verdict forms, and trial briefs
                  to the presiding judge: March 24, 2021

                  The information regarding the Honorable John W. deGravelles’ pretrial order
                  may be found on the court's website at (http://www.lamd.uscourts.gov) under
                  “Judges’ Info.”

         9.       A 3-day jury trial is scheduled for 9:00 a.m. beginning on April 19, 2021
                  Courtroom 1.

         The time limits set forth in this order shall not be modified except by leave of court upon

a showing of good cause. Joint, agreed or unopposed motions to extend scheduling order deadlines

will not be granted automatically. All motions to extend scheduling order deadlines must be

supported by facts sufficient to find good cause as required by Rule 16, Fed.R.Civ.P. Extensions

of deadlines governing discovery must be supported with information describing the discovery



2
  Motions to extend or otherwise modify this date and the dates/deadlines that follow shall be directed to the district
judge.
         Case 3:19-cv-00528-JWD-EWD                Document 7       10/21/19 Page 3 of 3




already completed, what necessary discovery remains, the parties’ efforts to complete the

remaining discovery by the deadline, and any additional information showing that the parties have

diligently pursued their discovery. Further, a motion to extend any deadline set by this Order must

be filed before its expiration.

        Pursuant to Local Civil Rule 16(c), whenever a civil case is settled or otherwise disposed

of, counsel shall immediately file a Joint Notice of Settlement, signed by counsel for Plaintiff, into

the record. Additionally, counsel shall immediately inform the Clerk's office, the Judge to whom

the case is assigned, and shall comply with LR45(b) relative to all persons subpoenaed as

witnesses. If a civil case is settled as to fewer than all of the parties or all of the claims, the Joint

Notice shall also set forth the remaining parties and unsettled claims. The Joint Notice may also

include a request for a conditional order of dismissal, allowing for reinstatement of the matter if

the settlement is not consummated within the time stated in the order of dismissal.

        Parties are directed to consult the Middle District’s Administrative Procedures which

contains additional mandatory filing rules and procedures. The Administrative Procedures are

available for viewing and download on the court’s website (http://www.lamd.uscourts.gov) under

“E-Filing,” “CM/ECF Info,” “Administrative Procedures.”

        Signed in Baton Rouge, Louisiana, on October 21, 2019.


                                                S
                                                ERIN WILDER-DOOMES
                                                UNITED STATES MAGISTRATE JUDGE
